Citation Nr: 1217558	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-34 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected migraine headaches from December 15, 2006. 

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritic changes of the right wrist (major) from December 15, 2006. 

3.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritic changes of the left wrist (minor) from December 15, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from February 1986 to February 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, awarded service connection for migraine headaches and bilateral wrist disabilities with noncompensable initial evaluations assigned effective from March 1, 2006.  The Veteran disagreed with the noncompensable initial ratings assigned.

During the pendency of the appeal, a rating decision in July 2007 assigned staged initial ratings of 30 percent for migraine headaches, and 10 percent each for bilateral wrist degenerative arthritic changes, each effective from December 15, 2006.  In a January 2012 decision, the Board denied entitlement to a compensable initial rating for each of the disabilities at issue, prior to December 15, 2006, and remanded the issues for higher initial ratings for the disabilities at issue from December 15, 2006.  These matters have now returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  Throughout the rating period on appeal from December 15, 2006, there has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's migraine headaches occur more frequent than two to three times a month, or are completely prostrating or prolonged and productive of severe economic inadaptability.  

2.  Throughout the rating period on appeal from December 15, 2006, the Veteran's degenerative arthritic changes of the right wrist have been manifested by limitation of motion and decreased strength, without ankylosis.  

3.  Throughout the rating period on appeal from December 15, 2006, the Veteran's degenerative arthritic changes of the left wrist have been manifested by limitation of motion and decreased strength without ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for migraine headaches have not been met at any time during the rating period beginning December 15, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2011).

2.  The criteria for an initial rating in excess of 10 percent for degenerative arthritic changes of the right wrist have not been met at any time during the rating period beginning December 15, 2006.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5214, 5215. 

3.  The criteria for an initial rating in excess of 10 percent for degenerative arthritic changes of the left wrist have not been met at any time during the rating period beginning December 15, 2006.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5214, 5215. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Duty to Notify

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Here the veteran appealed the initial rating assignments as to the disabilities at issue.  In this regard, because the April 2006 rating decision granted the veteran's claims of entitlement to service connection for the disabilities at issue, such claims are now substantiated.  His filing of a notice of disagreement as to the April 2006 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the veteran's appeal as to the initial rating assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.

Duty to Assist

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not reported undergoing any private treatment for her headache and wrist disabilities.  VA also attempted to obtain any relevant records from the Social Security Administration (SSA), but in November 2008, the SSA indicated that no records existed for the Veteran as she had never filed for benefits. Additionally, the Veteran was provided proper VA examinations in response to her claims for increased ratings in June 2007 and December 2008.  The examinations provided findings pertinent to the rating criteria.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's duty to assist requirements. 

Analysis

The Veteran contends that higher staged initial ratings are warranted for her migraine headaches and bilateral wrist disabilities, from December 15, 2006.  Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, (see 38 C.F.R. § 4.2), the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Migraine Headaches

Service connection for migraine headaches was granted in the April 2006 rating decision on appeal with a noncompensable initial evaluation assigned effective March 1, 2006.  In July 2007, the RO awarded an increased evaluation of 30 percent effective December 15, 2006.  As noted above, the Board denied entitlement to an initial compensable evaluation for migraine headaches for the period prior to December 15, 2006.  Thus, the issue currently before the Board is whether a staged initial rating in excess of 30 percent is warranted for migraine headaches at any time during the rating period beginning December 15, 2006.  

As a preliminary matter, the Board notes that the Veteran has been diagnosed with both migraine headaches and daily chronic headaches.  Her service-connected disability is characterized as "migraine headaches" and the evidence establishes that her daily headaches are separate from her migraines with an etiology identified by her treating VA physicians and June 2007 VA examiner as medication overuse with a cervicogenic component.  VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, the Board finds that the record differentiates between the Veteran's service-connected and nonservice-connected headaches, especially in light of the findings made by the June 2007 and December 2008 VA examiners that pertain specifically to the Veteran's migraines.  Therefore, the Board will only consider symptomatology associated with the Veteran's migraines when determining the most accurate disability evaluation for her service-connected disability.  

The Veteran's service-connected migraine headaches are currently rated as 30 percent disabling under Diagnostic Code 8100 for rating migraines.  This diagnostic code provides a 30 percent evaluation for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months, and a maximum scheduler evaluation of 50 percent for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

The Veteran has manifested frequent migraine headaches occurring approximately two to three times per month throughout the rating period on appeal beginning December 15, 2006.  Upon VA examinations in June 2007 and December 2008, the Veteran reported experiencing migraines two to three times a month and she made similar statements to her treating physicians at the Indianapolis VA Medical Center (VAMC).  The Veteran has also reported that she misses work approximately three days a month due to her migraines which force her to remain in bed all day.  

Although the record establishes the presence of headaches that occur more frequently than once a month, the Board cannot find that they are completely prostrating and prolonged and productive of severe economic inadaptability.  The Veteran has stated that she is unable to work due to her migraines and must remain in bed.  However, VAMC clinical records show that the Veteran has reported improvement in her migraine headaches during the past few years due to various treatments.  In July 2008, the Veteran told her neurologist that her headaches were improving with the use of a new medication.  Similarly, the Veteran reported in January 2012 that her headaches had improved after using a CPAP machine to treat sleep apnea.  Furthermore, while the Veteran has reported missing work due to her service-connected migraine headaches, she has remained employed throughout the claims period and stated in May 2012 that she loved her job and was able to travel frequently for work.  It is therefore clear that her migraine headaches have not resulted in severe economic inadaptability.  Finally, the Board notes that the June 2007 VA examiner found that the Veteran's headaches were only moderately disabling and the same conclusion was reached by her treating VA neurologist in January 2011.  Hence, her migraines, while occurring several times a month, are of moderate severity and have not impacted her economic adaptability beyond that contemplated by the 30 percent rating. 

Although the Veteran has manifested frequent migraine headaches, the Board cannot conclude that they have most nearly approximated completely prostrating and prolonged attacks productive of severe economic inadaptability.  Her migraines have been characterized as only moderately disabling by her treating doctor and the June 2007 VA examiner, and the Veteran has reported some improvement with various forms of treatment.  Accordingly, the Board finds that the Veteran's migraine headaches have not most nearly approximated the criteria for a maximum 50 percent rating under Diagnostic Code 8100 at any time during the rating period beginning December 15, 2006.  38 C.F.R. §§ 4.7, 4.21.

Wrist Disabilities

Service connection for degenerative arthritic changes of the right (major) and left (minor) wrists was granted in the April 2006 rating decision on appeal.  Separate noncompensable evaluations were assigned, effective March 1, 2006.  AJuly 2007 rating decision assigned 10 percent staged initial evaluations for each wrist disability effective from December 15, 2006.  As noted above, the Board addressed whether compensable initial ratings were warranted for the wrist disabilities prior to December 15, 2006 in its January 2012 decision, and in a January 2012 rating decision implementing the Board's findings, the Veteran was awarded 10 percent evaluations for each wrist from the original date of service connection, March 1, 2006.  The current appeal before the Board is limited to consideration of whether ratings in excess of 10 percent are warranted for the right and left wrist arthritis for the period beginning December 15, 2006. 

The Veteran's bilateral wrist disabilities are currently assigned separate 10 percent ratings under Diagnostic Code 5215, pertaining to limitation of motion of the wrist, for the period beginning December 15, 2006.  Although both wrists were productive of some limited motion upon VA examinations in June 2007 and December 2008, Diagnostic Code 5215 provides for a maximum 10 percent evaluation.  As the Veteran is already in receipt of the highest possible rating under this diagnostic code for each wrist, an increased rating is not possible based on limited wrist motion.  

The Board has also considered whether a higher staged initial rating is warranted under Diagnostic Code 5214 for wrist ankylosis, but as the record does not establish ankylosis of either wrist, this diagnostic code is inapplicable.  The Veteran has experienced loss of strength and weakness from her arthritis, but has clearly retained some useful motion of her wrists throughout the claims period.  The December 2008 VA examiner also specifically found that there was no wrist ankylosis.  Thus, a higher staged initial evaluation is not warranted based on limitation of motion or ankylosis.

As the Veteran has been diagnosed with degenerative arthritic changes of the wrist, Diagnostic Code 5003 for rating degenerative arthritis is also for application.  Under this diagnostic code, degenerative arthritis (established by X-ray findings) is rated based on limitation of motion of the specific joint involved.  If the limitation of motion is noncompensable, a rating of 10 percent is assigned for each group of minor joints if the limited motion is confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A 20 percent evaluation is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  As noted above, the Veteran is already in receipt of the maximum possible rating for limitation of motion of the wrist, and it is clear that each of her wrists involves only one major joint.  Therefore an increased 20 percent evaluation is not warranted under Diagnostic Code 5003.  

Finally, the Board notes that the Veteran has complained of numbness and tingling in her arms and hands associated with her service-connected wrist disabilities.  Separate ratings are warranted if the evidence establishes the presence of symptoms that are separate and distinct from the orthopedic manifestations of the service-connected wrist arthritis.  See Esteban v. Brown, 6 Vet App 259 (1994).  However, in this case, the June 2007 VA examiner concluded that most if not all of the Veteran's neurological symptoms were due to possible cervical radiculopathy and carpal tunnel syndrome.   In addition, the RO found that service connection was not warranted for radiculopathy and peripheral neuropathy of the Veteran's arms in January 2009.  As the Veteran's neurological complaints are associated with disabilities other than degenerative arthritic changes of the wrists, separate ratings are not warranted as part of the current claim before the Board.  

The Board has considered whether there is any other schedular basis for granting higher ratings for the right and left wrist disabilities, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's migraine headaches and wrist disabilities are manifested by symptoms such as pain, recurring moderate migraines, and with respect to the wrists, limitation of motion.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable.  She is not in receipt of Social Security disability benefits, and has continued to work throughout the claims period.  There is no medical evidence that the Veteran's migraines and wrist disabilities have rendered her unemployable, nor has she alleged that she is unable to perform her duties due to her service-connected disabilities.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability.









	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a staged initial rating in excess of 30 percent for service-connected migraine headaches from December 15, 2006 is denied. 

Entitlement to a staged initial rating in excess of 10 percent for degenerative arthritic changes of the right wrist (major) from December 15, 2006 is denied. 

Entitlement to a staged initial rating in excess of 10 percent for degenerative arthritic changes of the left wrist (minor) from December 15, 2006 is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


